Order filed, September 17, 2015.




                                           In The
                                   Court of Appeals
                                         For The
                              First District of Texas
                                        ____________

                                   NO. 01-15-00732-CV

                             MARINA PRESLEY, Appellant

                                              V.

                      N.V. MASUREEL VEREDELING, Appellee


                        On Appeal from the 133rd District Court
                                Harris County, Texas
                            Trial Court Case 2006-46323B


                                          ORDER
       The reporter’s record in this case was due September 8, 2015. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Darlene Stein, the official (or substitute) court reporter, to file the record
in this appeal, if any, within 20 days of the date of this order.


/s/ Terry Jennings
Acting individually